Title: Copy of a Protestant Episcopal Church Petition to the General Assembly of Virginia, [July?] 1785
From: Madison, James
To: 


Editorial Note
Whether JM wrote the petition calling for repeal of the act incorporating the Protestant Episcopal church in Virginia or merely copied the work of another for his own personal use is a matter of speculation, with the latter circumstance appearing the most likely one. Hunt and Brant assumed that JM wrote the petition, although the former assigned a 1786 date to the document despite the internal evidence that it was produced in the fall of 1785 (Madison, Writings [Hunt ed.]Gaillard Hunt, ed., The Writings of James
          Madison (9 vols.; New York, 1900–1910)., II, 212–14). Brant attributed the petition to JM but commented upon the fact it was “couched in more violent language than he [JM] was accustomed to use” (Madison, II, 349, 457 n. 14). The use of “Because” as a heading for each grievance is in keeping with JM’s style in his Memorial and Remonstrance, ca. 20 June 1785. However, no petition bearing the same wording is among the preserved petitions of the October 1785 session of the General Assembly (Vi), and JM’s own notation of “(Copy)” makes it probable the petition was filed away, for possible use if needed. JM was not anxious to become notorious for his hostility toward subsidized religion, and in such circumstances he could have written the petition for the use of less articulate opponents of the act of incorporation which had passed at the October 1784 session—a measure which JM had voted for in a tactical move that in no way represented his true feelings toward the bill (JM to Jefferson, 9 Jan. 1785). Petitions from the Presbyterian and Baptist assemblies and from Chesterfield County had sought repeal of the incorporation act, but an effort to amend the law was aborted at the October 1785 session (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, Oct. 1785, pp. 18, 42, 81, 85, 118, 141, 143). However, repeal of the incorporating act was delayed until the next session of the General Assembly (Thom, Struggle for Religious Freedom in Virginia, p. 82; Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., XII, 266).
 
[July? 1785]

(Copy) To the honble. the Speaker & gentlemen the General Assembly of Virginia
We the subscribers members of the protestant Episcopal Church claim the attention of your honourable Body to our objections to the law passed at the last Session of Assembly for incorporating the protestant Episcopal Church; and we remonstrate against the said law—
Because the law admits the power of the Legislative Body to interfere in matters of Religion which we think is not included in their jurisdiction.
Because the law was passed on the petition of some of the Clergy of the Protestant Episcopal Church without any application from the other members of that Church in whom the law is to operate, and we conceive it to be highly improper that the Legislature should regard as the sense of the whole Church the opinion of a few interested members who were in most instances originally imposed on the people without their consent & who were not authorised by even the smallest part of this community to make such a proposition.
Because the law constitutes the Clergy members of a Convention who are to legislate for the laity contrary to their fundamental right of Chusing their own Legislators.
Because by that law the most obnoxious & unworthy Clergyman cannot be removed from a parish except by the determination of a body, one half of whom the people have no confidence in & who will always have the same interest with the minister whose conduct they are to judge of.
Because by that law power is given to the Convention to regulate matters of faith, & the obsequious Vestries are to engage to change their opinions as often as the Convention shall alter theirs.
Because a System so absurd & servile, will drive the members of the Episcopal Church over to other Sects, where there will be more consistency & liberty.
We therefore hope that the wisdom & impartiality of the present Assembly will incline them to repeal a law so pregnant with mischief & injustice.

